*212Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Maddox Mossburg appeals the district court’s order dismissing his complaint pursuant to Fed. R. Civ. P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Mossburg v. Maryland, No. 8:15-cv-01633-RWT, 2016 WL 3541237 (D. Md. June 29, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED